Citation Nr: 9906389	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  97-19 134	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an extra-schedular evaluation for scars on 
the right face, ears, neck, scalp and hands, as residuals of 
keratic basal cell carcinoma, currently evaluated as 30 
percent disabling.

2.  Timeliness of appeal for service connection for chronic 
hearing loss and tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran retired from the military in June 1961, with more 
than 20 years of active duty service.

The Board of Veterans' Appeal (Board) previously denied 
entitlement to an increased rating for residuals of keratic 
basal cell carcinoma by decision issued in May 1996, finding 
that the veteran's residual scars did not warrant the next 
highest evaluation of 50 percent.  The Board also referred 
the matter of an extraschedular rating to the RO for initial 
consideration. 

This case comes to the Board on appeal from January 1997 
determinations of the New Orleans, Louisiana, Department of 
Veterans (VA), Regional Office (RO), which denied entitlement 
to an extra-schedular evaluation for scars on the right side 
of the face, ears, neck, scalp and hands, as residuals of 
keratic basal cell carcinoma, and found that the veteran had 
not submitted a timely substantive appeal as to the September 
1994 denial of his claims for service connection for hearing 
loss and tinnitus.  The veteran filed a timely notice of 
disagreement (NOD), and was issued a statement of the case 
(SOC) in April 1997.  The RO received his substantive appeal 
in June 1997.  Following the receipt of additional evidence, 
the veteran was issued a supplemental SOC (SSOC) issued in 
July 1997.  The veteran thereafter presented testimony at a 
hearing before the local Hearing Officer (HO) in September 
1997.  The HO confirmed and continued the denial of the 
benefits sought by SSOC issued in December 1997.  Later that 
month, the veteran canceled, in writing, his request for a 
hearing before a Member of the Board.  The veteran was 
thereafter notified that his case was being certified and 
transferred to the Board by letter from the RO, dated July 6, 
1998.

Under the applicable regulations, an appellant and his or her 
accredited representative must submit additional evidence 
within 90 days following notification of certification and 
transfer of records to the Board.  38 C.F.R. § 20.1304(a) 
(1998) (boldface added).  Following the 90 day period the 
Board will not accept additional evidence except when the 
appellant demonstrates on written motion that there was good 
cause for the delay.  38 C.F.R. § 20.1304(b) (1998).  

Any pertinent evidence which is submitted by an appellant 
which is accepted by the Board upon a showning of good cause 
must be referred to the RO for review and preparation of an 
SSOC unless that procedural right is waived by the appellant 
or unless the Board determines that the benefit to which the 
evidence relates may be allowed on appeal without such 
referral.  38 C.F.R. § 20.1304(b)(2) and (c) (1998).  When 
good cause is not shown, the additional evidence will be 
referred to the RO on completion of the Board's action on the 
pending appeal without action by the Board concerning the 
additional evidence.  Any additional evidence so referred by 
be treated by the RO as a basis for a reopened claim, if 
appropriate.  38 C.F.R. § 20.1304(b)(1) (1998).  

In the instant case, the Board received two submissions from 
the veteran after certification.  On September 8, 1998, the 
Board received 14 color photographs and copies of VA 
treatment records from the veteran with an initial waiver of 
RO consideration.  On October 26, 1998, the Board received 2 
additional color photographs from the veteran with an initial 
waiver of RO consideration.  Pursuant to the strictures of 
38 C.F.R. § 20.1304 (1998), only the September 1988 evidence 
was received in a timely manner.  

As neither the veteran nor his accredited representative have 
made a writtent motion for good cause for the delay, even 
though a waiver of initial consideration by the RO was 
received, the Board cannot accept the evidence submitted in 
October 1998; therefore, it will no longer be discussed 
herein.  38 C.F.R. § 20.1304(c) (1998).  

However, the matter of whether this evidence constitute a 
separate claim for an increased rating is referred to the RO 
in light of 38 C.F.R. § 20.1304  (1998)

A review of the evidentiary records also reveals that during 
his September 1997 hearing the veteran argued that in the 
event that his substantive appeal as to the denial of his 
claims for service connection for hearing loss and tinnitus 
is considered untimely, the RO should reconsider his claims 
on a new and material basis.  In support thereof, the veteran 
submitted additional VA outpatient treatment records hearing 
loss and tinnitus at the conclusion of the hearing.  For the 
reasons set forth below, the Board herein finds that the 
veteran has not submitted a timely substantive appeal as to 
the September 1994 denial of his claims for service 
connection for hearing loss and tinnitus; therefore, the 
September 1994 determination with respect to these issues is 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(1998).  As the veteran's claims of entitlement to service 
connection for hearing loss and tinnitus, on a new and 
material basis, have not been properly developed for 
appellate review, and are not inextricably intertwined with 
the timeliness issue presently on appeal, they are hereby 
referred to the RO for initial consideration.  See Harris v. 
Derwinski, 1 Vet. App. 180 (1991).


FINDINGS OF FACTS

1.  The veteran's residual scars on the right side of the 
face, ears, neck, scalp and hands do not result in an 
exceptional or unusual disability picture such as frequent 
hospitalizations or marked interference with employment.  

2.  The veteran was denied service connection for hearing 
loss and tinnitus by rating decision issued in September 
1994.  A September 21, 1994, letter from the VARO to the 
veteran, with enclosed VA Form 4107, informed him of the 
reasons and bases for the denial of his claims as well as his 
procedural and appellate rights.

3.  In conjunction with an increased rating claim already in 
appellate status, the veteran testified as to the 
'additional' claims of entitlement to service connection for 
hearing loss and tinnitus at a personal hearing before the 
local HO in December 1994.  Once transcribed, the portions of 
the hearing transcript pertaining to these issues were 
accepted as the veteran's NOD.

4.  The HO confirmed and continued the denial of the 
veteran's claims for service connection for hearing loss and 
tinnitus by decision and SSOC issued in August 1995.  The 
accompanying letter from the RO to the veteran, dated August 
11, 1995, informed him that a substantive appeal as to these 
issues had not been received and that his appellate rights 
would now expire on October 11, 1995.

5.  By letter from the RO to the veteran dated August 28, 
1995, the veteran was further informed that his previous VA 
Form 9 pertained to his increased rating claim and that a 
separate VA form 9 was required for the additional issues of 
entitlement to service connection for hearing loss and 
tinnitus.  The letter further noted that the appeal period 
for these issues would expire on September 21, 1995 (one-year 
from the date of notification of the decision which was dated 
September 21, 1994).  He was then cautioned to return an 
enclosed VA Form 9 prior to September 21, 1995, in order to 
continue his appeal as to the new issues.

6.  On September 5, 1995, the RO received a blank and 
unsigned VA Form 9 from the veteran.  


CONCLUSIONS OF LAW

1.  The criteria for an extra-schedular evaluation for scars 
on the right side of the face, ears, neck, scalp and hands, 
as residuals of keratic basal cell carcinoma, currently 
evaluated as 30 percent disabling, are not met.  38 U.S.C.A. 
§§ 1155, 5107(a) (West 1991); 38 C.F.R. § 3.321 (1998). 

2.  The veteran did not perfect an appeal by the filing of a 
timely and adequate substantive appeal as to the September 
1994 RO denial of service connection for hearing loss and 
tinnitus; therefore, the Board does not have jurisdiction and 
the issues are dismissed.  38 U.S.C.A. §§ 7105(d)(3), 7108 
(West 1991); 38 C.F.R. §§ 20.200, 20.202, 20.203, 20.302, 
20.303, 20.304 (1998). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Extra-Schedular Consideration

The veteran's claim is well grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that he has presented a claim which is plausible.  The Board 
is also satisfied that all relevant facts have been properly 
developed.  The record is devoid of any indication that there 
are other records available which should be obtained.  
Therefore, no further development is required in order to 
comply with the duty to assist mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991).

Disability evaluations are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 3.321 
(1998). ith experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, 
the Under Secretary for Benefits or the Director, 
Compensation and Pension Service, upon field station 
submission, is authorized to approve on the basis of the 
criteria set forth in this paragraph an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is: A finding that the case presents such 
an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards.

As noted above, the Board previously denied entitlement to a 
disability rating in excess of 30 percent for residuals of 
keratic basal cell carcinoma by decision issued in May 1996.  
However, the Board referred the issue of entitlement to an 
extra-schedular evaluation to the RO for initial 
consideration.  In this regard, it is noted that at the time 
of the Board's May 1996 decision it had been held in Floyd v. 
Brown, 9 Vet. App. 88 (Apr. 17, 1996) that the Board did not 
have jurisdiction to assign an extraschedular rating under 38 
C.F.R. § 3.321(b)(1) in the first instance.  

Parenthetically, it was held in Bagwell v. Brown, 9 Vet. App. 
337 (July 3, 1996) the regulation did not preclude the Board 
from affirming an RO conclusion that a claim does not meet 
the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1) or from reaching such a conclusion on its own.  
Moreover, the Board's denial of an extraschedular rating in 
the first instance was not prejudicial to the appellant, 
because the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased rating claim before the 
RO.  Bagwell, 9 Vet. App. at 339.  Therefore, a referral to 
the RO for initial consideration of an extra-schedular 
evaluation, as was undertaken in this case, is no longer 
necessary.  

Notwithstanding, the VARO denied entitlement to an extra-
schedular evaluation for scars on the right side of the face, 
ears, neck, scalp and hands, as residuals of keratic basal 
cell carcinoma in January 1997.  The veteran thereafter 
initiated and completed an appeal as to this issue.  

The veteran then presented testimony at a hearing before the 
local HO in September 1997.  He stated that he had been 
receiving treatment for his scars at the VA at least once 
every two weeks.  He noted that 3 months was the most time 
that he had missed seeing a VA doctor in the prior to 2 
years.  In the prior year, he had been treated 15 or 16 
times.  Further, his treatment consisted of freezing the 
lesions that appeared on his hands and face, a procedure he 
described as painful, and noted that he was scheduled for 
additional treatment in the near future for a lesion on his 
head.  He reported undergoing a grafting procedure from his 
stomach to his hand.  As a result of this procedure, he 
stated that he had pain and soreness for 2 weeks thereafter; 
he also submitted 4 color photographs showing his right arm 
wrapped in what appears to be a cast or wrapping.  He further 
noted that he was not currently working due to his age, but 
indicated that the procedures that he had been receiving 
would definitely stand in the way of being employed.  

VA treatment records developed between February 1996 and July 
1998, to include various outpatient procedure notes show that 
the veteran sought treatment for his scars on many occasions 
in 1996, 1997, and 1998.  

In September 1998, the veteran also submitted 14 color 
photographs showing different viewpoints of his head.  The 
veteran indicated that these photographs depict the severity 
of disfigurement to his service-connected skin cancer causes 
his face.  These photographs contain handwritten notations 
indicating that they were taken in March and June 1996 as 
well as February, April, and August 1998.  

After a contemporaneous review of the record, the Board finds 
that an extra-schedular evaluation for scars on the right 
side of the face, ears, neck, scalp and hands, as residuals 
of keratic basal cell carcinoma, currently evaluated as 30 
percent disabling, is not warranted.  As a preliminary 
matter, it is noted that the all of the various freezing and 
skin grafting procedures described by the veteran and 
reflected in the record were performed on an outpatient, 
rather than in-hospital basis.  While the veteran also 
contends that these procedures would definitely stand in way 
of employment, if he were working, the Board cannot engage in 
such speculation.  In absence of corroborative evidence of 
frequent hospitalizations or actual marked interference with 
employment, the veteran is not shown to have such frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.



Timeliness

I.  Background

As noted above, the veteran was denied service connection for 
hearing loss and tinnitus by rating decision issued in 
September 1994.  A September 21, 1994, letter from the VARO 
to the veteran, with enclosed VA Form 4107, informed him of 
the reasons and bases for the denial of his claims as well as 
his procedural and appellate rights.

On December 20, 1994, the veteran testified at a personal 
hearing before the local HO.  The HO confirmed and continued 
the denial of the veteran's claims for service connection for 
hearing loss and tinnitus by decision and SSOC issued in 
August 1995.  The accompanying letter from the RO to the 
veteran, dated August 11, 1995, informed him that a 
substantive appeal as to these issues had not been received 
and that his appellate rights would now expire on October 11, 
1995.

On August 17, 1995, the veteran indicated that he had already 
filed a substantive appeal with respect to these issues.

By letter from the RO to the veteran dated August 28, 1995, 
he was further informed that his previous VA Form 9 pertained 
to his increased rating claim and that a separate VA form 9 
was required for the additional issues of entitlement to 
service connection for hearing loss and tinnitus.  The letter 
further noted that the appeal period for these issues would 
expire on September 21, 1995 (one-year from the date of 
notification of the decision which was dated September 21, 
1994).  The veteran was also cautioned to return an enclosed 
VA Form 9 prior to September 21, 1995, in order to continue 
his appeal as to the new issues.

On September 5, 1995, the RO received a 'blank' and unsigned 
VA Form 9 from the veteran.  

The veteran thereafter presented testimony regarding these 
claims for service connection at a November 1995 hearing 
before a Member of the Board at the local VARO (Travel 
Board). 

The Board referred the issue of timeliness for initial RO 
consideration by decision in May 1996.

In January 1997, the RO found that the veteran had not 
submitted a timely substantive appeal as to the September 
1994 denial of his claims for service connection for hearing 
loss and tinnitus.

The veteran also presented testimony in regard to his claims 
in a September 1997 hearing before the Hearing Officer of the 
RO.  Concerning the timeliness issue, the veteran testified 
that any time he received literature from the VA, he took it 
to his parish service officer who, in turn, creates a report 
and sent it back to the RO.  He stated that he was under the 
impression that his January 1994 VA Form 9, Appeal to the 
Board, covered all issues.  He also claimed that he took the 
follow-up letter from the VA, notifying him that he needed to 
submit a VA Form 9 as to these issues, to the parish service 
officer.  He again thought that everything was taken care of 
in a timely fashion.  The veteran further testified that he 
thought everything has been timely filed, as he was allowed 
to present testimony as to the issues during his Travel Board 
hearing.

II. Analysis

"[I]t is well-established judicial doctrine that any 
statutory tribunal must ensure that it has jurisdiction over 
each case before adjudicating the merits, that a potential 
jurisdictional defect may be raised by the court or tribunal, 
sua sponte or by any party, at any stage in the proceedings, 
and once apparent, must be adjudicated."  Barnett v. Brown, 
83 F.3d 1380, 1383 (Fed. Cir. 1996); see also Johnson (Anne) 
v. Brown, 7 Vet. App. 25, 27 (1994) (per curiam); Zevalkink 
v. Brown, 6 Vet. App. 483, 488 (1994), aff'd, 102 F.3d 1236 
(Fed. Cir. 1996).  Accordingly, a court or tribunal always 
has authority to determine its jurisdiction over a case.  See 
Phillips v. Brown, 10 Vet. App. 25, 30 (1997) (citing Bell v. 
Hood, 327 U.S. 678, 66 S.Ct. 773, 90 L. Ed. 939 (1946)); 
Breslow v. Brown, 5 Vet. App. 560, 562 (1993)). 

Initially, it is noted that the September 1994 determination 
of the RO must be considered to be the action appealed in 
this case.  

An NOD is a document that initiates an appeal from an agency 
of original jurisdiction to the Board.  Burton v. Derwinski, 
933 F.2d 988 (Fed. Cir. 1991).  In Holland v. Brown, 9 Vet. 
App. 324 (1996) it was noted that it had been previously held 
that "[t]here can be only one valid NOD [Notice of 
Disagreement] as to a particular claim, extending to all 
subsequent RO and BVA adjudications on the same claim until a 
final RO or BVA decision has been rendered in that matter, or 
the appeal has been withdrawn by the claimant." (citing 
Hamilton v. Brown, 4 Vet. App. 528, 538 (1993) (en banc), 
aff'd, 39 F.3d 1574, 1582-85 (Fed.Cir. 1994)).  

In the instant case, the veteran's December 1994 hearing 
testimony was accepted as a NOD as to the denial of his 
claims for service connection for hearing loss and tinnitus.  
Cf. Tomlin v. Brown, 5 Vet. App. 355, 358 (1993) (hearing 
testimony before the RO, when reduced to writing, can 
constitute an NOD).  

In order to complete the appeal, a claimant must file a 
substantive appeal within sixty (60) days of the mailing date 
of the SOC, or within the remaining time, if any, of the one 
(1) year period beginning on the date of notification of the 
rating decision.  38 U.S.C.A. § 7105(d)(3) (West 1991); 38 
C.F.R. § 20.302(b) (1998).  

In addition, if an SSOC covers an issue that was not included 
in the original SOC, a substantive appeal must be filed with 
respect to that issue within 60 days in order to perfect an 
appeal with respect to that additional issue, even if the 60-
day period extends beyond one-year appeal period.  See 38 
C.F.R. § 20.302(c) (1998); see also VAOPGCPREC 9-97 (1997); 
62 Fed. Reg. 15567 (1997).  The Board is bound by the General 
Counsel's interpretation of the regulation.  38 U.S.C.A. 
§ 7104(c) (West 1991).  

Under the circumstances described above, the Board finds that 
the veteran only had until October 11, 1995 (60-days from the 
date of the SSOC) within which to submit a properly completed 
VA Form 9.  This is because the additional issues were, in 
essence, being added to an ongoing appellate process by 
virtue of the issuance of the August 1995 SSOC.  That SSOC 
was specifically noted in the attached notification letter to 
the veteran to be an SSOC and not an original SOC.  
Consistent with this is that fact that he was properly 
informed by the RO that, in substance, he had only 60-days 
within which to perfect his appeal by filing a new VA Form 9.  

This was not done and, thus the appeal was not properly 
perfected.  

Alternatively, even if the veteran did have one year from the 
August 21, 1994 notification letter the appeal was still no 
perfected in a timely manner.  The notification letter of 
August 11, 1995 attached to the August 1995 SSOC informed the 
veteran that this appeal rights expired on October 11, 1995 
(60-days after the August 1995 SSOC), while the RO letter of 
August 28, 1995 indicated the appeal period expired on 
September 21, 1995, one-year after the denial notification 
letter of September 21, 1994.  

Using either date, the veteran did, in fact, submit a 'blank' 
and unsigned VA Form 9 on September 5, 1995.  However, the 
Board observes that a substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  The substantive appeal should set out 
specific arguments relating to errors of fact or law made by 
the agency of original jurisdiction in reaching the 
determination, or the determinations, being appealed.  38 
U.S.C.A. § 7105(d) (West 1991); 38 C.F.R. § 20.202 (1998) 
(emphasis added).  In view of the foregoing, it is manifest 
that a 'blank' VA Form 9 cannot be reasonably construed as a 
substantive appeal under the applicable regulation.  Indeed, 
the reverse side of the VA Form 9 clearly indicated to the 
veteran that he had to identify the benefit sought and even 
sign the form.  Therefore, it is found that a timely 
substantive appeal was not submitted within the applicable 
delimiting period.  

The Board further notes that an appellant may request an 
extension of the period for filing a substantive appeal for 
good cause.  The request for such an extension should be in 
writing and must be prior to the expiration of the time limit 
for filing the substantive appeal.  38 U.S.C.A. § 7105(d)(3) 
(West 1991); 38 C.F.R. §§ 20.202, 20.303 (1998).  Review of 
the claims file discloses no evidence that the appellant 
requested such an extension.  Requesting a hearing in an NOD 
(when the hearing was not provided) can be an implied 
request, in writing and for good cause, for extension of 
filing a substantive appeal.  VA O.G.C. Advisory 28-96.  
However, in this case the transcript of the December 1994 
hearing was construed to be an NOD and at the 1994 hearing 
there was no request for an additional hearing with the 
meaning of VA O.G.C. Advisory 28-96.  

The Board has carefully and compassionately considered the 
veteran's forthright testimony at his hearing and 
acknowledges his contention that he always sought the 
assistance of his parish service officer, who helped him 
complete and return all mailings from the VARO.  However, a 
parish service officer is not a VA employee, but, even if he 
were, the Court has held that benefits cannot be awarded 
based upon such circumstances.  See McTighe v. Brown, 7 Vet. 
App. 29, 30 (1994) (since payment of government benefits must 
be authorized by statute, the fact that a claimant may have 
received erroneous advice from a government employee cannot 
be used to estop the government from denying benefits).

If an appellant fails to complete an appeal within the 
required time, it is incumbent upon the Board to reject the 
application for review on appeal.  This is not a matter 
within the Board's discretion; the timeliness standards for 
filing appeals to the Board are prescribed by law.  These 
requirements are stated specifically in 38 U.S.C.A. § 7105 
(West 1991) and 38 C.F.R. § 20.302 (1998).  Under the 
provisions of 38 U.S.C.A. § 7108 (West 1991), if there is a 
failure to meet these requirements an application for review 
on appeal shall not be entertained.  Furthermore, it has been 
held that the timeliness standards are clear and unambiguous 
and that in the absence of a timely substantive appeal the 
proper action for the Board is to dismiss the claim.  Roy v. 
Brown, 5 Vet. App. 554 (1993). 

In sum, the appellant's failure to file a timelyand adequated 
substantive appeal, as to the September 1994 denial of his 
claims for service connection for hearing loss and tinnitus 
is fatal, and the Board lacks jurisdiction to address the 
appeal.  


ORDER

An extra-schedular evaluation for scars on the right side of 
the face, ears, neck, scalp and hands, as residuals of 
keratic basal cell carcinoma, currently evaluated as 30 
percent disabling, is denied.

The appeal as to the September 1994 denial of the veteran's 
claims for service connection for hearing loss and tinnitus 
is dismissed.  



		
	J. FUSSELL
	Acting Member, Board of Veterans' Appeals



 Department of Veterans Affairs

